opinion op the court. PARKER, J. — Appellant was tried and convicted of an assault with intent to commit rape. Not a single exception was saved in the court below. We have, however, examined, the record, and find the evidence sufficient to support the verdict, and the instructions are free fiom error of which the appellant can complain. The judgment of the lower court will be affirmed, and it is so ordered. William J. Mills, O. J., Wm. H. Pope, A. J., Edward. A. Mann, A. J., and Ira A. Abbott, A. J., concur. McEie, J., having tried the case below c]id not participate in this decision.